UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-4111


UNITED STATES OF AMERICA,

                Plaintiff -    Appellee,

          v.

JABARA L. THREAT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00202-HEH-1)


Submitted:   August 25, 2011                 Decided:   September 1, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Amy L. Austin, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.     Neil H. MacBride, United
States Attorney, Richard D. Cooke, Assistant United States
Attorney, Michael A. Jagels, Special Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jabara L. Threat entered a conditional guilty plea to

unlawful possession of a firearm and ammunition, in violation of

18 U.S.C. § 922(g)(1) (2006).                    Threat preserved his right to

challenge the district court’s denial of his motion to suppress

evidence       seized   as   a   result      of   an     investigative       stop.     On

appeal, Threat argues that the district court erred in denying

his   motion      to    suppress      because      the    officers    did     not    have

reasonable articulable suspicion that he was engaged in criminal

activity.       Finding no error, we affirm.

               In reviewing the district court’s ruling on a motion

to suppress, we review the district court’s findings of fact for

clear error and its determination of reasonable suspicion de

novo.      United States v. Blake, 571 F.3d 331, 338 (4th Cir.

2009),    cert.     denied,      130    S.    Ct.      1104   (2010).         We    accord

particular       deference       to    the       district     court’s        credibility

determinations.          United States v. Abu Ali, 528 F.3d 210, 232

(4th Cir. 2008).         When the district court has denied a motion to

suppress, we construe the evidence in the light most favorable

to the government.           United States v. Black, 525 F.3d 359, 364

(4th Cir. 2008).

               Consistent with the Fourth Amendment, an officer may

conduct    a    brief    investigatory        stop     when   there     is    reasonable

suspicion based on articulable facts that criminal activity is

                                             2
afoot.      Illinois v. Wardlow, 528 U.S. 119, 123 (2000).              Whether

there is reasonable suspicion to justify the stop depends on the

totality of the circumstances, including the information known

to the officers and any reasonable inferences to be drawn at the

time of the stop.             United States v. Sokolow, 490 U.S. 1, 8

(1989).      Reasonable suspicion may exist even if each individual

factor alone is susceptible of innocent explanation.                 Black, 525

F.3d   at    365.       The   reasonable   suspicion    determination      is   a

“commonsensical proposition,” and deference should be accorded

to   police    officers’      determinations   based    on   their    practical

experience.         United States v. Foreman, 369 F.3d 776, 782 (4th

Cir. 2004).         Our review of the record, construed in the light

most favorable to the government, leads us to conclude that the

district court’s conclusion that reasonable suspicion justified

the stop of Threat is sound.           The district court thus properly

denied Threat’s motion to suppress.

              Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3